786 F.2d 1164
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Granger Land Development Co., a Michigan corporation, Petitioner,v.Lee M. Thomas, Administrator of the United StatesEnvironmental Protection Agency, and the UnitedStates Environmental Protection Agency,Respondents.
85-3872
United States Court of Appeals, Sixth Circuit.
2/14/86

E.P.A.
REVIEW DENIED
ORDER
BEFORE:  MARTIN, KRUPANSKY and GUY, Circuit Judges.


1
The Environmental Protection Agency ('EPA') moves to dismiss the Granger Land Development Company's ('Granger') petition for review, filed pursuant to the Resource Conservation and Recovery Act (the 'Act'), 42 U.S.C. Sec. 6901 et seq.  Under Section 7006(b) of the Act, the courts of appeal may review EPA actions issuing, denying, modifying or revoking a permit for treatment, storage or disposal of hazardous waste.  Granger, which operates an interim status hazardous waste facility, seeks review of conditions which EPA attached to its closure and post-closure plans for a leachate pond.


2
Upon review of the petition, the Court concludes that it does not have jurisdiction to review the petition.  See Hempstead County & Nevada County Project v. United States EPA, 700 F.2d 459, 462 (8th Cir. 1983).


3
It is ORDERED that the motion to dismiss is granted.